         Case 1:21-mc-00194-KPF Document 8 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BREAKING MEDIA, INC.,
                             Petitioner,
                                                       21 Misc. 194 (KPF)
                      -v.-
EVAN P. JOWERS,                                             ORDER

                             Respondent.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Petitioner’s motion pursuant to Fed. R. Civ. P.

45 to quash a non-party subpoena issued to it by Respondent. (See Dkt. #1-3).

Given the time-sensitive nature of this motion, Petitioner’s obligation to comply

with the subpoena is hereby STAYED pending further order of the Court.

Petitioner has requested leave to submit supplemental briefing in support of its

motion to quash. That request is GRANTED. Petitioner shall file its

supplemental briefing on or by February 25, 2021. Respondent shall file its

opposition on or by March 4, 2021.

      SO ORDERED.

Dated:      February 18, 2021
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
